Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James H. Velema, Reg. No. 56,130 on 01/14/2022.

The application has been amended as follows: 

Claim 17 is amended to the following in section (b):
	(b) contacting living cells expressing the cell surface protein with the ligand comprising
the at least one furan moiety, thereby covalently coupling the ligand to the cell surface protein, wherein the contacting is performed without the addition of an exogenous activation signal;

Claim 18 is amended to the following in section (b):
(b) contacting living cells expressing cell surface proteins with the ligand comprising the


Claim 19 is amended to the following in section (b):
(b) contacting living cells expressing cell surface proteins with the ligand comprising the
at least one furan, thereby covalently coupling the ligand to a cell surface protein, wherein the contacting is performed without the addition of an exogenous activation signal;

Claim 20 (cancelled).
Claim 31 (cancelled).
Claim 34 (cancelled).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as with the parent case, the divisional is novel over the prior art as the assay was only know to function with the addition of exogenous agents. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 17-19, 21-30, 32, 33, 35, and 36 are allowed.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654

/THOMAS S HEARD/Primary Examiner, Art Unit 1654